UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2013 Semiannual Report to Shareholders DWS Small Cap Growth Fund Contents 4 Letter to Shareholders 5 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 33 Information About Your Fund's Expenses 35 Summary of Management Fee Evaluation by Independent Fee Consultant 39 Account Management Resources 41 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary March 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % Russell 2000® Growth Index† % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % Russell 2000® Growth Index† % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % Russell 2000® Growth Index† % Class R 6-Month‡ Life of Class* Average Annual Total Returns as of 3/31/13 No Sales Charges % % Russell 2000® Growth Index† % % Class S 6-Month‡ 1-Year 5-Year Life of Class** Average Annual Total Returns as of 3/31/13 No Sales Charges % Russell 2000® Growth Index† % Institutional Class 6-Month‡ 1-Year 5-Year Life of Class** Average Annual Total Returns as of 3/31/13 No Sales Charges % Russell 2000® Growth Index† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.46%, 2.47%, 2.22%, 3.46%, 1.24% and 0.99% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class R shares commenced operations on May 1, 2012. The performance shown for the index is for the time period of April 30, 2012 through March 31, 2013, which is based on the performance period of the life of Class R. ** Class S and Institutional Class shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through March 31, 2013, which is based on the performance period of the life of Class S and Institutional Class. † The Russell 2000 Growth Index is an unmanaged, capitalization-weighted measure of 2,000 of the smallest capitalized U.S. companies with a greater-than-average growth orientation and whose common stocks trade on the NYSE, NYSE Alternext US (formerly known as "AMEX") and Nasdaq. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 3/31/13 $ 9/30/12 $ Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined Deutsche Asset & Wealth Management in 2001. • Senior analyst at Merrill Lynch Investment Managers for the international equity portion of a global balanced portfolio (1996-2001). • Director, International Research at PCM International (1989-1996). • Associate manager, structured debt and equity group at Prudential Capital Corporation (1988-1989). • Analyst at Prudential-Bache Capital Funding in London (1987-1988). • Equity analyst in the health care sector at Prudential Equity Management Associates (1985-1987). • BS, Carlson School of Management, University of Minnesota. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset & Wealth Management in 1999. • Portfolio manager for U.S. Small and Mid Cap Equity: New York. • Over 20 years of investment industry experience in U.S. portfolio strategy, Latin America market strategy and U.S. equity research at JP Morgan Securities, UBS Securities and Goldman Sachs & Co. • BA, Columbia University; MBA, Stern School of Business, New York University. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2013 (16.3% of Net Assets) 1. Pacira Pharmaceuticals, Inc. Development, commercialization and manufacturing of proprietary pharmaceutical products 1.9% 2. Portfolio Recovery Associates, Inc. Provides outsourced receivables management 1.8% 3. Dril-Quip, Inc. Designer and manufacturer of offshore drilling and production equipment 1.7% 4. PTC, Inc. Develops, markets and supports integrated products 1.7% 5. TrueBlue, Inc. Provides temporary manual labor to the light industrial and small business markets 1.6% 6. WisdomTree Investments, Inc. Asset management firm sponsor of exchange-traded funds and other financial products 1.6% 7. Ultimate Software Group, Inc. Designs, markets and supports Web-based and client/servers 1.5% 8. Chart Industries, Inc. Manufacturer of equipment used in public storage 1.5% 9. ExamWorks Group, Inc. Medical legal services company 1.5% 10. MAXIMUS, Inc. Provides program management and consulting services 1.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 39 for contact information. Investment Portfolio as of March 31, 2013 (Unaudited) Shares Value ($) Common Stocks 95.7% Consumer Discretionary 11.3% Auto Components 1.2% Tenneco, Inc.* Diversified Consumer Services 1.3% Coinstar, Inc.* (a) Hotels, Restaurants & Leisure 3.1% Buffalo Wild Wings, Inc.* Life Time Fitness, Inc.* Red Robin Gourmet Burgers, Inc.* Media 1.1% Cinemark Holdings, Inc. Specialty Retail 2.5% Children's Place Retail Stores, Inc.* DSW, Inc. "A" Sears Hometown & Outlet Stores, Inc.* Textiles, Apparel & Luxury Goods 2.1% Carter's, Inc.* Deckers Outdoor Corp.* (a) Consumer Staples 5.4% Food & Staples Retailing 1.8% The Fresh Market, Inc.* United Natural Foods, Inc.* Food Products 3.6% Boulder Brands, Inc.* (a) Hain Celestial Group, Inc.* (a) Snyder's-Lance, Inc. TreeHouse Foods, Inc.* Energy 7.9% Energy Equipment & Services 4.1% Atwood Oceanics, Inc.* Dril-Quip, Inc.* Hornbeck Offshore Services, Inc.* Oil, Gas & Consumable Fuels 3.8% Americas Petrogas, Inc.* Energy XXI (Bermuda) Ltd. Oasis Petroleum, Inc.* Rosetta Resources, Inc.* Financials 7.4% Capital Markets 3.1% Financial Engines, Inc. (a) Waddell & Reed Financial, Inc. "A" WisdomTree Investments, Inc.* Commercial Banks 0.5% Banco Latinoamericano de Comercio Exterior SA "E" Consumer Finance 2.8% DFC Global Corp.* (a) Portfolio Recovery Associates, Inc.* Thrifts & Mortgage Finance 1.0% Ocwen Financial Corp.* Health Care 21.9% Biotechnology 3.3% Alkermes PLC* Cubist Pharmaceuticals, Inc.* Momenta Pharmaceuticals, Inc.* Pharmacyclics, Inc.* (a) Health Care Equipment & Supplies 7.6% Analogic Corp. ArthroCare Corp.* CONMED Corp. Derma Sciences, Inc.* HeartWare International, Inc.* Novadaq Technologies, Inc.* NxStage Medical, Inc.* Sunshine Heart, Inc.* Thoratec Corp.* Health Care Providers & Services 5.4% Catamaran Corp.* Centene Corp.* ExamWorks Group, Inc.* (a) Team Health Holdings, Inc.* Universal American Corp. Health Care Technology 1.0% athenahealth, Inc.* Life Sciences Tools & Services 0.6% Furiex Pharmaceuticals, Inc.* Pharmaceuticals 4.0% DepoMed, Inc.* Flamel Technologies SA (ADR)* Hi-Tech Pharmacal Co., Inc. Pacira Pharmaceuticals, Inc.* Industrials 17.9% Aerospace & Defense 0.9% BE Aerospace, Inc.* Construction & Engineering 1.3% MYR Group, Inc.* Electrical Equipment 2.6% General Cable Corp.* Thermon Group Holdings, Inc.* Machinery 7.5% Altra Holdings, Inc. Blount International, Inc.* Chart Industries, Inc.* Manitex International, Inc.* RBC Bearings, Inc.* Valmont Industries, Inc. WABCO Holdings, Inc.* Professional Services 2.6% TrueBlue, Inc.* WageWorks, Inc.* Road & Rail 1.0% Roadrunner Transportation Systems, Inc.* Trading Companies & Distributors 2.0% Applied Industrial Technologies, Inc. United Rentals, Inc.* (a) Information Technology 20.5% Communications Equipment 0.4% Finisar Corp.* (a) Electronic Equipment, Instruments & Components 1.1% Cognex Corp. IPG Photonics Corp. (a) Internet Software & Services 3.0% CoStar Group, Inc.* MercadoLibre, Inc. (a) NIC, Inc. IT Services 4.3% Cardtronics, Inc.* InterXion Holding NV* MAXIMUS, Inc. Syntel, Inc. Virtusa Corp.* Semiconductors & Semiconductor Equipment 2.7% Cavium, Inc.* (a) ON Semiconductor Corp.* RF Micro Devices, Inc.* Software 9.0% Aspen Technology, Inc.* Bottomline Technologies de, Inc.* Cadence Design Systems, Inc.* (a) Concur Technologies, Inc.* (a) NQ Mobile, Inc. (ADR)* (a) PTC, Inc.* TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* Materials 3.4% Construction Materials 1.4% Eagle Materials, Inc. Metals & Mining 1.2% Detour Gold Corp.* Haynes International, Inc. Paper & Forest Products 0.8% Schweitzer-Mauduit International, Inc. Total Common Stocks (Cost $74,446,957) Exchange-Traded Fund 0.6% SPDR S&P Biotech (a) (Cost $539,004) Securities Lending Collateral 12.9% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $12,495,641) Cash Equivalents 4.3% Central Cash Management Fund, 0.12% (b) (Cost $4,145,607) % of Net Assets Value ($) Total Investment Portfolio (Cost $91,627,209)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $92,084,748. At March 31, 2013, net unrealized appreciation for all securities based on tax cost was $17,752,429. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $20,076,829, and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,324,400. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at March 31, 2013 amounted to $12,317,361, which is 12.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
